DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/16/20 are acknowledged. Claims 18. 25, 28, 31, 32, 36, 38 have been amended. Claims 65-74 have been added. Claims 1-17, 19-24, 44-52, 54-57 have been canceled. Claims 18, 25-43, 58-62, and 65-74 are pending. 
Election/Restrictions
Newly submitted claims 65-67 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are directed to an antibody species that is distinct from the antibody species elected in response to the Election/Restriction requirement mailed 3/5/20. The species are distinct because their structures, physiochemical properties, and modes of action differ to such an extent and require non-coextensive searches to such an extent that they are considered patentably distinct.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 65-67 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
It should be noted that the amended claims have been amended such that the elected HVR-H3 of SEQ ID NO: 799 is canceled. This sequence has been replaced by HVR-H3 of SEQ ID NO: 779. In the interest of compact prosecution, the claims will be examined as they read on an antibody comprising HVR-H3 of SEQ ID NO: 779.
Claims 26, 28-30, and 65-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no 5/5/20.
Claims 18-19, 24, 27, 31-43, 53, and 58-64 are under examination as they read on the elected species (an isolated antibody or antigen binding fragment thereof that binds to an extracellular domain of human CD137, wherein: A) the heavy chain comprises an amino acid sequence of SEQ ID NO: 657; B) the light chain comprises an amino acid sequence of SEQ ID NO: 658; C) the HVR-H1 comprises an amino acid sequence of SEQ ID NO: 731, the HVR-H2 comprises an amino acid sequence of SEQ ID NO: 755, the HVR-H3 comprises an amino acid sequence of SEQ ID NO: 779; D) the HVR-L1 comprises an amino acid sequence of SEQ ID NO: 803, the HVR-L2 comprises an amino acid sequence of SEQ ID NO: 827, the HVR-L3 comprises an amino acid sequence of SEQ ID NO: 851).
Withdrawn Rejections
The rejection of claims 18-19, 24, 27, 31-43 and 58-64 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-19, 24, 27, 31-43 and 58-64 of copending Application No. 16/640,684 (reference application), is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action. 
The rejection of claims 31-40 and 58-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment to claim 18. See paragraph 9, page 4 of the previous Office action.
The rejection of claims 31, 32 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 14 of the previous Office action.
New Rejection Necessitated by Applicant’s Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims  18-19, 24, 27, 31-43, 53, and 58-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 15-17, 22-27, and 31-43 of copending Application No. 16/640,684  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite an isolated antibody, or antigen-binding fragment thereof, that binds to an extracellular domain of human CD137, comprising a heavy chain variable region and a light chain variable region, a) wherein the heavy chain variable region comprises an HVR-H1 comprising the amino acid sequence of SEQ ID NO:731, an HVR-H2 comprising the amino acid sequence of SEQ ID NO:755, and an HVR-H3 comprising the amino acid sequence of SEQ ID NO:779; and (ii) the light chain variable region comprises an HVR-L1 comprising the amino acid sequence of SEQ ID NO:803, an HVR-L2 comprising the amino acid sequence of SEQ ID NO:827, and an HVR-L3 comprising the amino acid sequence of SEQ ID NO:851. Both sets of claims recite wherein the antibody comprises a heavy chain and a light chain, wherein the heavy chain comprises an amino acid sequence of SEQ ID NO: 617 or 657, and the light chain comprises an amino acid sequence of SEQ ID NO: 618 or 658. Additionally, both sets of claims recite the same functional properties in the dependent claims. Both sets of claims recite wherein  the antibody or antigen-binding fragment binds human CD137 with a KD of 0.1 pM to 100nM, as measured by surface plasmon resonance (claim 31); wherein the antibody or antigen-binding fragment is cross-reactive with a CD137 polypeptide from at least one non-human species selected from the group consisting of cynomolgus monkey, mouse, rat and dog; wherein the antibody or antigen-binding fragment binds to cynomolgus monkey CD137; wherein an activity of human CD137 expressed on a human cell is decreased when contacted with the antibody or antigen-binding fragment; wherein the antibody or antigen-binding fragment has a half maximal 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Applicant’s Arguments
Applicant requests that the provisional rejection on the grounds of statutory double patenting over claims of the co-pending U.S. Applicant No. 16/640,684 be held in abeyance until allowable subject matter is determined. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claims 18-19, 24, 27, 31-43, 53, and 58-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-13, 15-20, 22, and 23 of copending Application No. 16/768,500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same isolated antibody or antigen-binding fragment thereof that binds to an extracellular domain of human CD137. Although the instant claims are directed to an antibody, the specification of the instant application teaches that the anti-CD137 antibody or antigen-binding fragment thereof can be administered to a subject for treating or preventing cancer (See paragraphs 0186-0187). ). In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010), a method for administering the claimed antibody is an obvious variation of the instant claims because one would readily understand that the instant antibody could be used for treating or delaying the progression of cancer in a subject, as recited in the ‘500 claims.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Status
No claim are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN1867585A, published November 22, 2006, disclose antibodies that bind to human 4-1BB. However, the prior art does not teach or suggest an isolated antibody, or antigen-binding fragment thereof, that binds to an extracellular domain of human CD137, comprising a heavy chain variable region and a light chain variable region, wherein A) the heavy chain comprises an amino acid sequence of SEQ ID NO: 657; B) the light chain comprises an amino acid sequence .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646